Response to Arguments

Applicant's arguments filed 04-08-2022 have been fully considered but they are not persuasive. 
	Applicant argues that amended claims 1-5, 14-18, and 26-29 are nonobvious over Jeon
in view of Park and Guan, as Jeon, Park, and Guan and do not disclose “generating bandwidth part (BWP) activation information for-multiple BWPs for downlink and for multiple BWPs; and transmitting downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes the BWP activation information as amended (Remarks, pg.9 lines 5-12).
In lieu of the arguments presented with regard to amended claims 1, 4-6, 10, 14, 16, 19, 23, 26, and 28-30 and the addition of claims 35-40, entry is denied since those amendments have not been considered and further search and consideration would be required.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462